Citation Nr: 0509768	
Decision Date: 04/04/05    Archive Date: 04/15/05

DOCKET NO.  03-24 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased disability evaluation for 
service-connected lumbosacral strain, currently evaluated as 
twenty (20) percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to May 
1969.    

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which increased the disability rating 
for service-connected lumbosacral strain from 10 to 20 
percent effective February 11, 2002, the date on which the 
veteran filed an increased evaluation claim.  Appeal to the 
Board was perfected.  

In November 2003, the veteran testified in person at a 
hearing before the undersigned Acting Veterans Law Judge of 
the Board, sitting in Boston, Massachusetts.  The hearing 
transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

Having reviewed the entire record below, the Board finds that 
the claim must be REMANDED.  A remand would ensure that the 
veteran's due process rights, including those associated with 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), as amended, 
and VA regulations implementing VCAA, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004), are met.  The specific 
bases for remand are set forth below.

Records Received After Certification of Appeal

The Supplemental Statement of the Case (SSOC) specific to the 
claim on appeal was issued in September 2003.  Thereafter, 
additional, non-duplicative private medical records 
concerning recent treatment for the service-connected low 
back disorder were received and associated with the claims 
folder.  Without a clear waiver of the veteran's right to an 
initial RO review of newly-submitted evidence, the 
appropriate action would be to remand the claim for initial 
RO review of all evidence of record to include the new 
records prior to readjudicating the claim.  

Additional Medical Records

A review of the Board hearing testimony taken in November 
2003 and the record to date indicates that medical records 
pertinent to the claim are missing from the claims folder.  
They include VA outpatient care records (from "Leeds 
Outpatient Clinic"), which reportedly includes a recent VA 
spine X-ray report; complete treatment records from "Health 
South" and Dr. Gerstein (private care, including physical 
therapy); and "Dr. Grant" (private doctor).  At least some 
of the private treatment records apparently are in the file, 
but a remand would provide another opportunity to obtain any 
missing records.  

Revised Spine Rating Criteria

The Board notes that the RO's decision from which this appeal 
arises apparently was based upon an evaluation of the low 
back disability in accordance with diagnostic criteria in 
38 C.F.R. § 4.71a (2003).  See also Statement of the Case and 
SSOC, indicating consideration of the claim under Diagnostic 
Codes 5292 and 5295. 

VA's criteria for rating spine disabilities were revised 
during the appeal period and are now codified in 38 C.F.R. 
§ 4.71a (2004) (General Rating Formula for Diseases and 
Injuries of the Spine, Diagnostic Codes 5235 through 5243).  
The veteran should be notified of applicable spine disability 
rating criteria set forth therein, and the RO should have an 
opportunity to consider the claim under the new criteria.   
  



VA Compensation and Pension (C&P) Examination

Service connection was granted for a low back disorder in a 
December 1969 rating decision, and a compensable rating has 
been in effect since May 1969.  Since then, the RO has 
considered adjustment of the rating therefor on numerous 
occasions.  Most recently, the veteran was provided a VA C&P 
orthopedic examination in May 2002.  Based largely upon 
findings resulting from this examination, the RO increased 
the rating for the low back disability from 10 to 20 percent, 
effective February 11, 2002.  The present appeal arises from 
this rating decision.

Through a statement submitted by his representative in March 
2003, the veteran indicated that his lumbosacral strain has 
worsened since May 2002.  Moreover, given numerous records 
documenting private medical care received for back problems 
since May 2002, the Board finds it reasonable to conclude 
that the disorder might have increased in severity since 
then, warranting a more contemporaneous evaluation of the 
extent of the disability.  Furthermore, it is clear from the 
testimony taken at the Board hearing and the Board's review 
of the record to date that some relevant medical records are 
still missing from the claims file, even though, as discussed 
above, additional records were submitted after the issuance 
of the SSOC.  Accordingly, the Board finds that another C&P 
medical examination is to be provided, after such missing 
records are associated with the claims folder.  This 
examination should provide bases and findings sufficient to 
evaluate the claim in accordance with both old and new spine 
disability rating criteria.   

Veterans Claims Assistance Act 

It is also necessary to remand the claim to ensure that the 
veteran has been afforded content-complying notice and proper 
subsequent VA process.  See Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).  There has not been full and complete 
compliance with the enhanced duty-to-notify provisions 
enacted by the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (the VCAA) [codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107 (West 2002)].  
The U.S. Court of Appeals for Veterans Claims (Court) has 
mandated that VA ensure strict compliance with the provisions 
of the VCAA.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  It cannot be said, in this case, that there has 
been sufficient compliance.  The VCAA letter the RO sent to 
the veteran in April 2003 merely discussed VA's duty to 
assist; it did not, however, actually notify him of what 
information and evidence was needed to substantiate this 
claim for an increase.   

In light of the foregoing, the claim of entitlement to an 
increased rating for 
service-connected lumbosacral strain is REMANDED to the RO, 
via the AMC in Washington, D.C., for the following actions, 
after which a de novo review is to be undertaken:

1.  Provide to the veteran all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The notice should also inform 
the veteran that he should provide VA 
with copies of any evidence relevant to 
this claim that he has in his possession.  
Any notice given, or action taken 
thereafter, must comply with current, 
controlling legal guidance.  

Ask that the veteran complete releases so 
that VA can request any missing private 
care records, including physical therapy 
records, from Health South/Dr. Gerstein; 
Bay State Medical Center; and Dr. Grant, 
as well as any other private physician 
that has recently treated him for his 
back condition.

2.  Obtain the veteran's medical records 
from the outpatient facility located in 
Leeds, and obtain any report of treatment 
records and spine X-rays taken at the VA 
facility.  Also obtain records of any 
missing private care records, including 
physical therapy records, from Health 
South/Dr. Gerstein; Bay State Medical 
Center; and Dr. Grant.  Associate these 
records with the claims folder.    

3.  After obtaining as many of the above 
medical records as possible, schedule the 
veteran for a VA orthopedic examination 
to determine the current extent of his 
low back disability.  The examiner should 
review the entire claims folder, which 
should include a complete copy of this 
remand order, before issuing the written 
report requested herein.  The examination 
report should reflect that the claims 
file was reviewed.

The C&P examination should result in a 
diagnosis of what specific disorder or 
disease the veteran now has that is 
related to the complaints about 
lumbosacral spine symptoms.  The 
examination also should address various 
factors pertinent to rating this claim, 
including extent of limitation of motion 
and functional loss due to e.g., 
weakness, fatigability, incoordination, 
swelling, stiffness, deformity or atrophy 
of disuse, interference with standing or 
sitting or weight-bearing, and/or pain on 
movement.  Range-of-motion test findings, 
as well as neurological impairment, 
incapacitating episodes, or other special 
circumstances concerning this veteran's 
low back disability that particularly 
impair the veteran functionally, if any 
evidence thereof is found, should also be 
discussed.  

The specific bases and rationale for the 
examiner's opinion should be provided in 
a written report.  The examiner should 
discuss any evidence that the veteran's 
complaints are not supported by the 
physical findings.  If the examiner is 
not able opine on any requested issue or 
question posed without resorting to 
conjecture or speculation, he or she 
should so state and explain the reasons 
therefor.  
 
The examiner should conduct or order 
diagnostic testing, such as X-rays, as 
deemed warranted.  

Associate with the claims folder the 
examiner's written report, along with 
reports of any diagnostic testing 
conducted in connection with the 
examination.

4.  Thereafter, conduct any other 
appropriate evidentiary development.  
Then, review the entire record and 
readjudicate the claim.  If the decision 
is adverse to the veteran, issue an 
updated SSOC, specifically citing new 
regulations applicable to rating spine 
disabilities, and give the veteran and 
his representative an appropriate amount 
of time to respond to it.  Thereafter, 
the claim should be directed to the 
Board, if in order. 

The veteran is advised that a failure to report to a VA 
medical examination, if scheduled, may result in the denial 
of his claim unless good cause is shown.  38 C.F.R. § 3.655 
(2004).  

The purposes of this remand are to comply with due process 
requirements and for further evidentiary development of the 
claim.  At this juncture, the Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this case.  

The veteran is not required to take action until he receives 
further notice, but has the right to submit additional 
evidence and argument on the matter(s) the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


